           Case 2:19-cv-01964-JAM-DB Document 33 Filed 05/06/20 Page 1 of 10



 1   CHRISTINA NUGENT SBN 199646
     OGNIAN GAVRILOV SBN 258583
 2
     GAVRILOV & BROOKS
 3   2315 Capitol Avenue
     Sacramento, CA 95816
 4   Phone: (916) 504-0529
     Facsimile: (916) 727-6877
 5   cnugent@gavrilovlaw.com
     ognian@gavrilovlaw.com
 6
     Robert Borak, Pro Hac Vice
 7
     SPECTOR RUBIN, P.A.
 8   3250 Mary Street, Ste. 405
     Miami, Florida 33133
 9   Phone: (305) 537-2000
     Facsimile: (305) 537-2001
10   Email: robert.borak@spectorrubin.com
11
     Attorneys for Defendant
12   XPO LOGISTICS, LLC

13
                            UNITED STATES DISTRICT COURT
14
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
15

16    ACCESS BIOLOGICALS, LLC,               )
                                             ) Case No. 2:19-cv-1964
17
                               Plaintiff,    )
18                                           ) STIPULATED CONFIDENTIALITY
             vs.                             ) AND PROTECTIVE ORDER
19                                           )
      XPO LOGISTICS, LLC and DOES 1          )
20    through 10;,                           )
                                             )
21                             Defendants.   )
                                             )
22                                           )
23

24

25
            Case 2:19-cv-01964-JAM-DB Document 33 Filed 05/06/20 Page 2 of 10


            Subject to the approval of the Court, Defendant, XPO Logistics, LLC (“XPO”) and
 1
     Plaintiff, Access Biologicals, LLC (“Plaintiff”), collectively referred to herein as the “Parties,”
 2

 3   hereby stipulate to the following confidentiality and protective order:

 4          1.      Scope. All documents produced in the course of discovery, including initial

 5   disclosures, all responses to discovery requests, all deposition testimony and exhibits,

 6   electronically stored information, other materials which may be subject to restrictions on
 7   disclosure and information derived directly therefrom, and including documents and deposition
 8
     testimony produced by third parties (hereinafter collectively “Documents”), shall be subject to
 9
     this Order concerning confidential information as set forth below.
10
            2.      Confidential Material. Any party or third party may designate documents as
11
     Confidential under this Order upon making a good faith determination that the documents
12
     contain information that should be protected from disclosure as confidential personal
13
     information, medical or psychiatric information, trade secrets, personnel records, or such other
14

15   sensitive commercial information that is not publicly available. Public records and other

16   information or documents that are publicly available may not be designated as Confidential

17   (hereinafter “Confidential Material”).

18          3.      Designation. A party or third party may designate documents as Confidential
19   Material the disclosure of which is restricted under this Order by placing or affixing the words
20
     “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document in a manner that
21
     will not interfere with the legibility of the document and that will permit complete removal of the
22
     CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation.. Documents shall be
23
     designated as Confidential Material prior to or at the time of the production or disclosure of the
24
     documents. If Confidential Material is inadvertently produced, the producing party must
25
            Case 2:19-cv-01964-JAM-DB Document 33 Filed 05/06/20 Page 3 of 10


     immediately notify all Parties (and third parties, if applicable) concerning the inadvertent
 1
     disclosure, mark the inadvertently disclosed Documents as Confidential and request that the
 2

 3   inadvertently Documents be replaced with the Documents designated as Confidential Material

 4   under this Order, which request is not to be unreasonably withheld.

 5          When electronically stored information is produced which cannot itself be marked with

 6   the Confidential designation, the physical media on which such electronically stored information
 7   is produced shall be marked with the applicable designation. The party receiving such
 8
     electronically stored information shall then be responsible for labeling any copies that it creates
 9
     thereof, whether electronic or paper, with the applicable designation. The Parties have agreed
10
     that they may temporarily designate original documents that are produced for inspection
11
     Confidential, even though the original documents being produced have not themselves been so
12
     labeled. All information learned in the course of such an inspection shall be protected in
13
     accordance with the stipulated designation. The copies of documents that are selected for
14

15   copying during such an inspection shall be marked Confidential, as required under this Order and

16   thereafter the copies shall be subject to protection under this Order in accordance with their

17   designation. Confidential Material under this Order specifically includes any and all non-public

18   financial and investment documents and other information that the Parties and/or third parties
19   have produced and will produce in this case.
20
            4.      Depositions. Deposition testimony shall be deemed Confidential only if
21
     designated as such at the deposition, or within ten (10) days of receipt of the transcript, by
22
     written notice to the Parties or third parties, as applicable. Such designation shall be specific as to
23
     the portions of the transcript or any exhibit to be designated as Confidential Material. Thereafter,
24

25
            Case 2:19-cv-01964-JAM-DB Document 33 Filed 05/06/20 Page 4 of 10


     the deposition transcripts and any of those portions so designated shall be protected as
 1
     Confidential Material, pending objection, under the terms of this Order.
 2

 3          5.      Hearings, Trial and Appellate Proceedings. In the event that “Confidential

 4   Materials” are used in open court or deposition in connection with any trial, hearing, or other

 5   proceeding in this case or in any appeal thereof, they shall not lose their status through such use.

 6   The documents must be filed with the Court under seal pursuant to the Court’s procedures and if
 7   used in open court, any reference to these documents should be in a closed courtroom or in such
 8
     other manner as the Court shall provide. The Parties are required to advise the Court when use of
 9
     Confidential Materials are to be used.
10
            6.      Protection of Confidential Material.
11
                     (a) General Protections. Documents designated Confidential under this Order
12
             shall not be used or disclosed by the Parties, counsel for the Parties or any other persons
13
             identified in paragraph 6(b) for any purpose whatsoever other than to prepare for and to
14

15           conduct discovery and at trial in this action, including any appeal thereof.

16                   (b) Limited Third-Party Disclosure. The Parties and counsel for the Parties

17           shall not disclose or permit the disclosure of any Confidential Material to any third

18           person or entity except as set forth in subparagraphs (1)-(5) below. Subject to these
19           requirements, the following categories of persons may be allowed to review documents
20
             that have been designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:
21
                            (1) Counsel. Counsel for the Parties and employees and agents of counsel
22
                    who have responsibility for the preparation for hearings, depositions and trial of
23
                    the action;
24
                            (2) Parties. Parties and employees of a party to this Order.
25
     Case 2:19-cv-01964-JAM-DB Document 33 Filed 05/06/20 Page 5 of 10


                    (3) Court Reporters and Recorders. Court reporters and recorders
 1
            engaged for depositions;
 2

 3                  (4) Consultants. Investigators and Experts. Consultants, investigators, or

 4          experts (hereinafter referred to collectively as “experts”) employed by the Parties

 5          or counsel for the Parties to assist in the preparation and trial of this action or

 6          proceeding, but only after such persons have completed the certification contained
 7          in Attachment A, Acknowledgment of Understanding and Agreement to Be
 8
            Bound; and
 9
                    (5) Others by Consent. Other persons only by written consent of the
10
            producing party or upon order of the Court and on such conditions as may be
11
            agreed or ordered. All such persons shall execute the certification contained in
12
            Attachment A, Acknowledgment of Understanding and Agreement to Be Bound.
13
            (c) Control of Documents. Counsel for the Parties shall take reasonable and
14

15   appropriate measures to prevent unauthorized disclosure of documents designated as

16   Confidential pursuant to the terms of this Order. Counsel shall maintain the originals of

17   the forms signed by persons acknowledging their obligations under this Order for a

18   period of one (1) year after dismissal of the action, the entry of final judgment and/or the
19   conclusion of any appeals arising therefrom.
20
            (d) Copies. Prior to production to another party, all copies, electronic images,
21
     duplicates, extracts, summaries or descriptions (hereinafter referred to collectively as
22
     “copies”) of documents designated as Confidential under this Order, or any individual
23
     portion of such a document, shall be affixed with the designation “CONFIDENTIAL -
24

25
            Case 2:19-cv-01964-JAM-DB Document 33 Filed 05/06/20 Page 6 of 10


            SUBJECT TO PROTECTIVE ORDER” if the word does not already appear on the copy.
 1
            All such copies shall thereafter be entitled to the protection of this Order.
 2

 3          6.      Filing of Confidential Material Under Seal. Unless otherwise provided by law,

 4   Court rule, or Court order, proceedings in the United States District Court are public and Court

 5   filings are matters of public record. Where not so provided, a party seeking to file matters under

 6   seal and/or ex parte shall follow the procedures prescribed by the Local Rules and CM/ECF
 7   Administrative Procedures. Neither this Stipulated Protective Order nor any other sealing order
 8
     constitutes blanket authority to file entire documents under seal. Only confidential portions of
 9
     relevant documents are subject to sealing. To the extent that a brief, memorandum or pleading
10
     references any document marked as Confidential, then the brief, memorandum or pleading shall
11
     refer the Court to the particular exhibit filed under seal without disclosing the contents of any
12
     confidential information. If, however, the confidential information must be intertwined within
13
     the text of the document, a party may timely move the Court for leave to file both a redacted
14

15   version for the public docket and an unredacted version for sealing.

16          Absent a court-granted exception, any and all filings made under seal shall be submitted

17   electronically and shall be linked to this Stipulated Protective Order or other relevant authorizing

18   order. If both redacted and unredacted versions are being submitted for filing, each version shall
19   be clearly named so there is no confusion as to why there are two entries on the docket for the
20
     same filing.
21
            7.      Challenges by a Party to Designation as Confidential. Any Confidential
22
     designation is subject to challenge by any party or nonparty with standing to object. Before filing
23
     any motions or objections to a confidentiality designation with the Court, the objecting Party
24
     shall have an obligation to meet and confer in a good faith effort to resolve the objection by
25
            Case 2:19-cv-01964-JAM-DB Document 33 Filed 05/06/20 Page 7 of 10


     agreement. If agreement is reached confirming or waiving the Confidential designation as to any
 1
     documents subject to the objection, the designating Party shall serve on all Parties a notice
 2

 3   specifying the documents and the nature of the agreement.

 4          8.        Action by the Court. Applications to the Court for an order relating to any

 5   documents designated Confidential shall be by motion under the Local Rules. Nothing in this

 6   Order or any action or agreement of a party under this Order limits the Court’s power to make
 7   any orders that may be appropriate with respect to the use and disclosure of any documents
 8
     produced or use in discovery or at trial.
 9
            9.        Use of Confidential Documents or Information at Trial. All trials are open to
10
     the public. Absent order of the Court, there will be no restrictions on the use of any document
11
     that may be introduced by any party during the trial. If a party intends to present at trial
12
     Confidential documents or information derived therefrom, such party shall provide advance
13
     notice to the other party at least five (5) days before the commencement of trial by identifying
14

15   the documents or information at issue as specifically as possible (i.e., by Bates number, page

16   range, deposition transcript lines, etc.) without divulging the actual Confidential documents or

17   information. The Court may thereafter make such orders as are necessary to govern the use of

18   such documents or information at trial.
19          10.       Obligations on Conclusion of Litigation.
20
                      (a) Order Remains in Effect. Unless otherwise agreed or ordered, this Order
21
            shall remain in force after dismissal or entry of final judgment not subject to further
22
            appeal.
23
                      (b) Return of Confidential Material. Within thirty (30) days after dismissal or
24
            entry of final judgment not subject to further appeal, all documents treated as
25
            Case 2:19-cv-01964-JAM-DB Document 33 Filed 05/06/20 Page 8 of 10


            Confidential under this Order, including copies as defined in paragraph 6(d), shall be
 1
            returned to the producing Party unless: (1) the document has been offered into evidence
 2

 3          or filed without restriction as to disclosure; (2) the Parties agree to destruction in lieu of

 4          return; or (3) as to documents bearing the notations, summations, or other mental

 5          impressions of the receiving party, that party elects to destroy the documents and certifies

 6          to the producing party that it has done so under oath and/or under penalty of perjury.
 7          Notwithstanding the above requirements to return or destroy documents, counsel may
 8
            retain attorney work product, including an index which refers or relates to information
 9
            designated Confidential, so long as that work product does not duplicate verbatim
10
            substantial portions of the text or images of Confidential documents. This work product
11
            shall continue to be Confidential under this Order. An attorney may use his or her work
12
            product in a subsequent litigation provided that its use does not disclose or use
13
            Confidential documents.
14

15                  (c) Return of Documents Filed under Seal. After dismissal or entry of final

16          judgment not subject to further appeal, the Clerk may elect to return to counsel for the

17          Parties or, after notice, destroy documents filed or offered at trial under seal or otherwise

18          restricted by the Court as to disclosure.
19          11.     Order Subject to Modification. This Order shall be subject to modification by
20
     the Court on its own motion or on motion of a party or any other person with standing
21
     concerning the subject matter. Motions to modify this Order shall be served and filed under
22
     applicable Federal and Local Rules.
23
            12.     No Prior Judicial Determination. This Order is entered based on the
24
     representations and agreements of the Parties and for the purpose of facilitating discovery.
25
               Case 2:19-cv-01964-JAM-DB Document 33 Filed 05/06/20 Page 9 of 10


     Nothing herein shall be construed or presented as a judicial determination that any documents or
 1
     information designated Confidential by counsel or the Parties is subject to protection under Rule
 2

 3   26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule

 4   on a specific document or issue.

 5             13.    Persons Bound. This Order shall take effect when entered and shall be binding

 6   upon all counsel and their law firms, the Parties, and persons made subject to this Order by its
 7   terms.
 8
               14.    Nothing in the Order shall limit the Parties’ use or disclosure of their own
 9
     Confidential Material.
10
               15.    If any Party or its counsel is served with a subpoena, notice or are otherwise
11
     legally compelled to produce “Confidential Material,” such Party or their counsel (the
12
     “Compelled Party”) shall give written notice to the Producing Party within one (1) day of being
13
     served so as to allow the Producing Party an opportunity to object to production.
14

15             16.    It is understood and agreed that money damages will not be a sufficient remedy

16   for any breach of this Agreement and that the Parties shall be entitled to equitable relief in

17   the nature of an injunction or specific performance as a remedy for any such breach in any court

18   of competent jurisdiction. Such remedy shall not be deemed to be an exclusive remedy for any
19   such breach of this Agreement but shall be in addition to all other remedies available at law or in
20
     equity.
21
               This Order shall survive the dismissal and/or termination of this case.
22
                                        Stipulated to on May 5, 2020 by:
23

24
     s/ Robert Borak
25   Robert Borak, Esq. Admitted Pro Hac Vice
     robert.borak@spectorrubin.com
           Case 2:19-cv-01964-JAM-DB Document 33 Filed 05/06/20 Page 10 of 10


     SPECTOR RUBIN, PA
 1   Continental Plaza
     3250 Mary Street, Ste. 405
 2
     Miami, Florida, 33133
 3   Tel: 305-537-2006
     Fax: 305-537-2001
 4   Counsel for XPO Logistics, LLC

 5
     By:    /s/ Joel Mallord
 6   JOSEPH J. YBARRA (State Bar No. 218130)
     Joseph.Ybarra@halpernmay.com
 7   JOEL MALLORD (State Bar No. 302764)
     Joel.Mallord@halpernmay.com
 8   HALPERN MAY YBARRA GELBERG LLP
     550 South Hope Street, Suite 2330
 9   Los Angeles, CA 90071
     Telephone:      (213) 402-1900
     Facsimile:      (213) 402-1901
10

11   Counsel for Plaintiff, Access Biologicals, LLC
12

13

14                                  APPROVED BY THE COURT:

15   DONE and ORDERED in Chambers on this 5th day of May, 2020.

16
                                  /s/ John A. Mendez_____
17
                                  U.S. District Court Judge
18

19

20

21

22

23

24

25
